PER CURIAM.
Appellant filed an appeal under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because our independent review of the record did not reveal reversible error, we affirm. However, we remand for removal of the theft enhancements from Appellant’s judgment. Gruenwald v. State, 899 So.2d 1138 (Fla. 1st DCA 2005). Because correction of this scrivener’s error is simply a ministerial act, Appellant’s presence is not required. The trial court’s order is affirmed in all other respects.
AFFIRMED but REMANDED for correction of scrivener’s error.
ERVIN, PADOVANO and HAWKES, JJ., concur.